Citation Nr: 1423599	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a hearing transcript from February 2014 and VA medical records from November 2010 through July 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding documents.  In a February 2014 Board hearing, the Veteran stated that in 2012 a VA physician had conducted a preliminary examination of his knee and referred him to a specialist to evaluate him for a total knee replacement.  The Veteran said that he visited the specialist in mid to late 2012 and identified the specialist as a "military" doctor practicing in Augusta, Georgia.  Current VA medical records are negative for these records and need to be obtained.  

The Veteran's assertion that a total knee replacement has been explored suggests a possible worsening of his disability since the most recent compensation and pension examination in November 2010.  On remand, that a new VA examination would be probative.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any VA, non-VA, or other medical treatment for his right knee disorder that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  

In addition to any records identified by the Veteran, the AOJ should specifically obtain all available VA treatment records since July 2012 and ensure that any VA treatment records associated with the Augusta, Georgia VA Medical Center are also obtained.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Upon completion of the above development, schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current status of his service-connected right knee disability.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present right knee symptoms and their severity.  The results of range of motion testing should be reported.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



